UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-05385 DWS Value Series, Inc. (Exact name of registrant as specified in charter) 345 Park Avenue New York, NY10154 (Address of principal executive offices) (Zip code) Paul Schubert 100 Plaza One Jersey City, NJ 07311 (Name and address of agent for service) Registrant's telephone number, including area code:(201) 593-6408 Date of fiscal year end:11/30 Date of reporting period: 02/28/11 ITEM 1. SCHEDULE OF INVESTMENTS Investment Portfolio as ofFebruary 28, 2011(Unaudited) DWS Dreman Small Cap Value Fund Shares Value ($) Common Stocks 95.4% Consumer Discretionary 11.4% Auto Components 0.9% Cooper Tire & Rubber Co. (a) Diversified Consumer Services 1.0% Regis Corp. (a) Hotels Restaurants & Leisure 3.3% Brinker International, Inc. (a) International Speedway Corp. "A" LIFE TIME FITNESS, Inc.* (a) Sonic Corp.* (a) Household Durables 1.9% Helen of Troy Ltd.* (a) Jarden Corp. Internet & Catalog Retail 0.4% NutriSystem, Inc. (a) Leisure Equipment & Products 0.8% JAKKS Pacific, Inc.* (a) Specialty Retail 1.0% Aaron's, Inc. (a) Textiles, Apparel & Luxury Goods 2.1% Hanesbrands, Inc.* The Jones Group, Inc. Wolverine World Wide, Inc. (a) Consumer Staples 4.9% Beverages 0.8% Central European Distribution Corp.* (a) Food & Staples Retailing 0.8% Nash Finch Co. (a) Food Products 2.3% Corn Products International, Inc. Del Monte Foods Co. Tobacco 1.0% Universal Corp. (a) Vector Group Ltd. (a) Energy 8.6% Energy Equipment & Services 3.4% Atwood Oceanics, Inc.* Cal Dive International, Inc.* Superior Energy Services, Inc.* Oil, Gas & Consumable Fuels 5.2% Contango Oil & Gas Co.* Frontline Ltd. (a) James River Coal Co.* (a) Tesoro Corp.* (a) W&T Offshore, Inc. (a) Financials 19.4% Capital Markets 1.1% Waddell & Reed Financial, Inc. "A" Commercial Banks 4.5% BancorpSouth, Inc. (a) Bank of Hawaii Corp. FirstMerit Corp. Fulton Financial Corp. (a) Hancock Holding Co. Prosperity Bancshares, Inc. (a) Wintrust Financial Corp. Insurance 5.8% Allied World Assurance Co. Holdings Ltd. Argo Group International Holdings Ltd. Aspen Insurance Holdings Ltd. (a) Hanover Insurance Group, Inc. (a) Platinum Underwriters Holdings Ltd. Protective Life Corp. Real Estate Investment Trusts 7.0% Anworth Mortgage Asset Corp. (REIT) CBL & Associates Properties, Inc. (REIT) (a) CommonWealth REIT (REIT) (a) Hospitality Properties Trust (REIT) Medical Properties Trust, Inc. (REIT) (a) OMEGA Healthcare Investors, Inc. (REIT) Pennsylvania Real Estate Investment Trust (REIT) (a) Thrifts & Mortgage Finance 1.0% Washington Federal, Inc. Health Care 10.3% Health Care Equipment & Supplies 2.9% Alere, Inc.* (a) STERIS Corp. (a) Teleflex, Inc. (a) Health Care Providers & Services 6.4% Amedisys, Inc.* (a) AmSurg Corp.* (a) Healthspring, Inc.* (a) LifePoint Hospitals, Inc.* (a) MEDNAX, Inc.* Owens & Minor, Inc. (a) Life Sciences Tools & Services 1.0% Charles River Laboratories International, Inc.* Industrials 16.2% Aerospace & Defense 2.7% Alliant Techsystems, Inc. (a) Curtiss-Wright Corp. Esterline Technologies Corp.* (a) Building Products 0.9% Ameron International Corp. (a) Commercial Services & Supplies 2.0% The Brink's Co. The Geo Group, Inc.* (a) Construction & Engineering 2.1% EMCOR Group, Inc.* (a) Tutor Perini Corp. (a) Electrical Equipment 3.2% EnerSys* (a) General Cable Corp.* (a) GrafTech International Ltd.* Machinery 1.9% Barnes Group, Inc. (a) Briggs & Stratton Corp. Marine 1.0% Diana Containerships, Inc.* Diana Shipping, Inc.* Road & Rail 0.8% Ryder System, Inc. Trading Companies & Distributors 1.6% Aircastle Ltd. GATX Corp. (a) Information Technology 12.8% Communications Equipment 1.8% Arris Group, Inc.* (a) Plantronics, Inc. (a) Computers & Peripherals 3.7% Lexmark International, Inc. "A"* (a) NCR Corp.* QLogic Corp.* Synaptics, Inc.* (a) Electronic Equipment, Instruments & Components 1.1% Anixter International, Inc. (a) Internet Software & Services 0.9% EarthLink, Inc. (a) IT Services 2.1% CACI International, Inc. "A"* (a) DST Systems, Inc. Semiconductors & Semiconductor Equipment 1.9% Amkor Technology, Inc.* Microsemi Corp.* (a) Software 1.3% JDA Software Group, Inc.* (a) Net 1 UEPS Technologies, Inc.* Materials 6.4% Chemicals 2.8% OM Group, Inc.* (a) RPM International, Inc. (a) Scotts Miracle-Gro Co. "A" Metals & Mining 3.6% Gammon Gold, Inc.* Minefinders Corp., Ltd.* (a) New Gold, Inc.* Thompson Creek Metals Co., Inc.* (a) Utilities 5.4% Electric Utilities 3.7% ALLETE, Inc. IDACORP, Inc. (a) NV Energy, Inc. Portland General Electric Co. Multi-Utilities 1.7% TECO Energy, Inc. Vectren Corp. Total Common Stocks (Cost $2,232,748,526) Closed-End Investment Company 1.1% Apollo Investment Corp. (a) (Cost $27,450,329) Securities Lending Collateral 24.9% Daily Assets Fund Institutional, 0.23% (b) (c) (Cost $745,999,804) Cash Equivalents 3.7% Central Cash Management Fund, 0.17% (b) (Cost $110,209,113) % of Net Assets Value ($) Total Investment Portfolio (Cost $3,116,407,772) † Other Assets and Liabilities, Net (a) Net Assets For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent semi-annual or annual financial statements. * Non-income producing security. † The cost for federal income tax purposes was $3,127,686,406.At February 28, 2011, net unrealized appreciation for all securities based on tax cost was $613,487,347.This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $670,368,676 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $56,881,329. (a) All or a portion of these securities were on loan amounting to $731,481,802. In addition, included in other assets and liabilities, net are pending sales, amounting to $722,522, that are also on loan. The value of all securities loaned at February 28, 2011 amounted to $732,204,324 which is 24.5% of net assets. (b) Affiliated fund managed by Deutsche Investment Management Americas Inc. The rate shown is the annualized seven-day yield at period end. (c) Represents collateral held in connection with securities lending.Income earned by the Fund is net of borrower rebates. REIT: Real Estate Investment Trust Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of February 28, 2011 in valuing the Fund's investments. Assets Level 1 Level 2 Level 3 Total Common Stocks(d) $ $
